Citation Nr: 1131866	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  09-24 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1970 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the Veteran's claims.

In June 2011, the Veteran presented sworn testimony during a videoconference, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

The issues on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.

The October 2008 rating decision also denied the Veteran's claim of entitlement to service connection for tinnitus.  The Veteran disagreed with the RO's denial of his tinnitus claim and perfected his appeal in June 2009.  In a March 2011 rating decision, service connection was granted for tinnitus and a 10 percent disability rating was assigned.  To the Board's knowledge, the Veteran has not disagreed with that decision.  That matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).


REMAND

The Veteran contends that he developed a back disability and bilateral hearing loss during his military service which have continued to this day.  See, e.g., the June 2011 Board hearing transcript.
In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As to element (1), the Veteran has offered personal testimony concerning the presence of a current back disability manifesting in symptomatology including pain, twisting, and "popping out."  See the June 2011 Board hearing transcript, pg. 12.  His spouse also offered testimony that the Veteran exhibits this symptomatology.  See id. at 13-15.  Likewise, the Veteran has contended that he experiences bilateral hearing loss and his spouse testified in support of his current symptoms of decreased hearing.  See id. at pgs. 19, 22-26.  A review of the evidence of record documents notations of low back symptoms including pain flare-ups and impaired function.  See the chiropractor treatment records dated July 2003, March 2001, April 2001, and February 2001.  There is no other objective documentation of a back disability currently of record.  Further, although the Veteran was afforded a September 2009 VA audiology examination as to his hearing loss claim, the findings of the September 2009 examiner were not incompliance with the mandates set forth in 38 C.F.R. § 3.385.  Accordingly, there remains a question concerning current diagnosis as to these claims.

With respect to element (2) as to the back disability claim, a service treatment record dated September 1973 shows that the Veteran complained of a "muscle strain in [the] lower back."  He was prescribed pain medicine and heat treatment at that time.  As to the claimed hearing loss, although no diagnosis of hearing loss is contained in the record, the Veteran has testified that he experienced significant noise exposure while serving on the flight line loading bombs during his naval service.  See, e.g., the Veteran's statement dated September 2008.  The Board has no reason to disbelieve the Veteran's assertions of noise exposure, particularly as these statements are consistent with the record which documents a military occupational specialty of ordinance mechanic.  Accordingly, element (2) is satisfied as to both claims.
There are currently no medical opinions of record concerning whether there is a medical nexus to support his back disability and hearing loss claims.

This case presents certain medical questions concerning nexus which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 
38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  In obtaining opinions as to the claimed back disability and bilateral hearing loss, the Board notes that the Veteran's statements concerning the chronic nature of the asserted symptomatology is supported by the testimony of his spouse who has known the Veteran since 1972.  See the June 2011 Board hearing transcript, pg. 13.  Any medical opinion obtained as to these claims should discuss the continuing low back and hearing loss symptomatology reported by both the Veteran and his spouse.

Accordingly, the case is REMANDED for the following action:

1. VBA should contact the Veteran through his representative and request that he identify any outstanding medical examination and treatment records pertinent to his claims.  All records so obtained should be associated with the file.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  

2. After the above is accomplished, VBA should schedule the Veteran for a VA examination with an examiner with appropriate expertise for the purpose of determining the nature and etiology of his claimed back disability.  The claims folder, including a copy of this Remand, must be made available to and reviewed by the examiner.  All indicated studies should be performed.  All pertinent pathology should be discussed in the examination report.  

The examiner should either diagnose or rule out a back disability.

If a back disability is diagnosed, the examiner should provide opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's currently diagnosed back disability is related to his military service.  In rendering his/her opinion, the examiner should specifically discuss the June 2011 Board hearing testimony, as mentioned above.

The examination report and medical opinion should be associated with the claims folder.  The rationale for all opinions expressed by the VA examiner should be provided.  If the examiner is unable to provide an opinion as to a question posed, he/she should state the reasons therefore.  

3. VBA should also schedule the Veteran for a VA audiological examination with an examiner with appropriate expertise for the purpose of determining the nature and etiology of his claimed bilateral hearing loss.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  The examiner is requested to conduct complete audiological testing and provide exact decibel results at 500, 1000, 2000, 3000, and 4000 Hertz as well as speech recognition scores.  The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 3.385.  In addition, the examiner should perform any medically indicated testing.  After reviewing the record and examining the Veteran, the examiner should specify the nature of any bilateral hearing loss found on examination and provide an opinion as to whether any hearing loss found on examination is at least as likely as not related to the Veteran's active military service to including the conceded in-service noise exposure.  In rendering his/her opinion, the examiner should specifically discuss the June 2011 Board hearing testimony, as mentioned above.

The examination report and medical opinion should be associated with the claims folder.  The rationale for all opinions expressed by the VA examiner should be provided.  If the examiner is unable to provide an opinion as to a question posed, he/she should state the reasons therefore.  

4. Following any further development that VBA deems necessary, the Veteran's claims should then be readjudicated.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


